Citation Nr: 0924295	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an effective date earlier than April 26, 
2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for tinnitus, effective April 26, 2005, and denied service 
connection for posttraumatic stress disorder (PTSD), a mood 
disorder, and a borderline personality disorder.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for 
bilateral hearing loss on August 6, 2004.  The Veteran did 
not file a separate claim for service connection for 
tinnitus.  Service connection for tinnitus, however, 
subsequently was granted, effective April 26, 2005.

2.  The August 6, 2004, claim for service connection for 
hearing loss encompassed a claim for service connection for 
tinnitus.  

3.  There were no informal or formal claims, or written 
intent to file a claim for service connection for tinnitus 
dated prior to the August 6, 2004, claim.


CONCLUSION OF LAW

The requirements for an earlier effective date of August 6, 
2004, for the grant of service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
service connection.  Once a claim is granted it is 
substantiated and additional notice is not required.  Thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board 's adjudication of his 
claim.

Earlier Effective Date

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

The Veteran filed a claim for service connection for 
bilateral hearing loss on August 6, 2004.  In conjunction 
with this claim, the RO scheduled the Veteran for an 
audiological examination.  Audiological examination in April 
2005 revealed hearing loss that did meet VA criteria for 
consideration as a disability and tinnitus that the examiner 
determined was as likely as not related to his active 
service.  See 38 C.F.R. § 3.385 (2008).  Significantly, the 
Veteran did not express or assert that he was entitled to VA 
disability compensation for tinnitus at the time of the 
examination.  In accordance with the report of examination, 
the RO denied the Veteran's claim for service connection for 
bilateral hearing loss but granted service connection for 
tinnitus, effective April 26, 2005, the date of the VA 
examination.  

The Veteran argues that the assignment of an effective date 
of April 26, 2005, for the grant of service connection for 
tinnitus was in error.  He asserts that the effective date of 
service connection should be August 6, 2004, the date he 
filed his claim for service connection for hearing loss.  He 
acknowledges that he did not use the word  "tinnitus" at 
the time he filed his claim for service connection.  He 
asserts, however, that his failure to use that word was due 
to not being familiar with the appropriate terminology, and 
that his claim for service connection for hearing loss 
encompassed a claim for all disabilities affecting his 
hearing acuity, including tinnitus, as the presence of 
tinnitus exacerbated his inability to hear.

The RO, in assigning an effective date of April 26, 2005, for 
the grant of service connection for tinnitus, reasoned that 
because the Veteran's August 6, 2004 claim did not 
specifically mention tinnitus and it was not until the April 
2005 examination that the subject of tinnitus was raised, the 
first possible date that a claim for tinnitus was raised was 
the April 26, 2005, VA audiological examination.  
See 38 C.F.R. §§ 3.155(c); 3.157(a) (2008) (a report of 
examination or hospitalization, which meets certain 
requirements, will be accepted as an informal claim for 
benefits if the report relates to a disability, and may 
establish entitlement).  

The question before the Board is thus whether there is an 
earlier date as of which it may be construed that a claim for 
service connection for tinnitus was raised.  

In order for a statement to be construed as a claim, the 
claimant must identify the benefit sought.  This means that 
the claimant must describe the nature of the disability for 
which he is seeking benefits.  A claimant's identification of 
the benefit sought, however, does not require any technical 
precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 
(2007) ("It is the pro se claimant who knows what symptoms 
he is experiencing and that are causing him disability, .... 
[and] it is the Secretary who knows the provisions of title 
38 and can evaluate whether there is a potential under the 
law to compensate an averred disability based on a 
sympathetic reading of the material in a pro se submission. 
"A claimant may satisfy this requirement by referring to a 
body part or system that is disabled or by describing 
symptoms of the disability."  Brokowski v. Shinseki, 2009 WL 
1586901 (Vet. App. June 8, 2009); see also See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when 
determining the scope of a claim, the Board must consider 
"the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim"); 38 
C.F.R. § 3.159(c)(3).  

The Board finds that the August 2004 claim of service 
connection for hearing loss adequately identified the ears as 
the disabled body part.  See Brokowski, 2009 WL 1586901 at 7.  
In addition, the Board concludes that in support of that 
claim, VA, in affording the Veteran an audiological 
examination, obtained information indicating that the Veteran 
had tinnitus related to his active service, thus broadening 
the scope of the Veteran's claim for service connection for 
hearing loss to include tinnitus, as that disability affected 
the Veteran's hearing acuity.  See Clemons v. Shinseki, 23 
Vet. App. at 5.  Because the scope of the claim for service 
connection for hearing loss was broadened to include the 
issue of entitlement to service connection for tinnitus, the 
Board concludes that the August 2004 claim for service 
connection for bilateral hearing loss may reasonably be 
construed as encompassing a claim for service connection for 
tinnitus.  Because the Veteran's claim for service connection 
for tinnitus may be construed to have been filed on August 6, 
2004, the Board concludes that the Veteran is entitled to an 
earlier effective date of August 6, 2004, for the grant of 
service connection for tinnitus.

Having determined that the Veteran is entitled to an earlier 
effective date of August 6, 2004, for the grant of service 
connection for tinnitus, the remaining question before the 
Board is whether he is entitled to an effective date earlier 
than August 6, 2004.  As stated above, the proper effective 
date for an award based on an original claim can be no 
earlier than the date on which the claim was received.  It is 
significant that while the disability in this case may have 
existed for several years prior to filing the claim, a claim 
must be filed in order for any type of benefit to be paid.  
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file a claim for service connection for tinnitus 
was filed prior to August 6, 2004, the Board finds no 
evidence of there being such a claim.  The first evidence of 
any intention to file a claim for service connection for 
tinnitus was received on August 6, 2004.

Thus, the only date that could serve as a basis for the award 
of service connection is the date of receipt of the Veteran's 
claim for service connection on August 6, 2004.  The Board 
finds that there is no legal entitlement to an earlier 
effective date.  


ORDER

An earlier effective date of August 6, 2004, for the grant of 
service connection for tinnitus, is granted.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for an 
acquired psychiatric disorder.

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder that first 
manifested in service.  Alternatively, he asserts that he has 
a psychiatric disability that was aggravated by service.  

The post-service evidence, dated since June 2004, discloses 
that the Veteran has been diagnosed as having numerous Axis I 
psychiatric disabilities, including dysthymic disorder; 
anxiety; adjustment disorder; insomnia; and bipolar disorder.

On VA psychiatric examination in May 2005, the examiner 
determined that the most appropriate diagnosis for the 
Veteran was borderline personality disorder that originated 
prior to service.  On examination in September 2005, he was 
diagnosed with dysthymic disorder, in addition to a 
personality disorder with borderline and antisocial traits.  
The examiner did not, however, comment as to whether the 
Veteran's psychiatric disorders were related to his active 
service.  Finally, on examination in January 2007, the 
Veteran was diagnosed with bipolar disorder and borderline 
personality disorder.  The examiner noted that it was likely 
that his bipolar disorder and borderline personality disorder 
were beginning to emerge at the time he entered service.  His 
military service and inability to adjust and cope with 
routine stress may have exacerbated his conditions.

The Veteran has provided competent testimony regarding the 
incurrence of anxiety, depression, and sleep impairment 
during service, and as to the continuation of such symptoms 
after his separation from service.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Because he is not competent, 
however, to relate his in-service symptoms to any currently 
diagnosed psychiatric disorder, and such relationship remains 
unclear to the Board, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Lastly, the record reflects that the Veteran has received 
treatment for his psychiatric disorder since July 2007.  As 
the most recent records on file are dated in May 2006, 
records dated since May 2006 should be obtained on remand.  
38 C.F.R. § 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA 
Outpatient Clinic in Pensacola, 
Florida, dated from May 2006 to the 
present.  If the records have been 
retired to a storage facility, obtain 
the records from the appropriate 
storage facility.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
psychiatric examination to determine 
the nature, extent, onset and etiology 
of any psychiatric disability found to 
be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims files should be made available 
to and reviewed by the examiner.  

The examiner should state the 
likelihood that any psychiatric 
disorder demonstrated during the 
pendency of the appeal existed prior to 
service.  If the examiner concludes 
that a psychiatric disability found to 
be present existed prior to service, 
the examiner should indicate that 
likelihood that the disability worsened 
during service.  

If the examiner diagnoses the Veteran 
as having a psychiatric disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  

In offering each of these opinions, the 
examiner should specifically 
acknowledge and comment on the 
Veteran's report of a continuity of 
psychiatric symptoms since service.  
See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (examination was inadequate 
where the examiner did not comment on 
the Veteran's report of in-service 
injury and instead relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).  The rationale for all 
opinions expressed should be provided.

3.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder (to include, but 
not limited to anxiety, depression, 
dysthymic disorder, bipolar disorder, 
and PTSD).  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


